TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00271-CV



                                  Kevin Bierwirth, Appellant

                                               v.

             Federal National Mortgage Association a/k/a Fannie Mae, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-001264, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Kevin Bierwirth provided this Court with notice of his filing for bankruptcy

(In re: Kevin L. Bierwirth, United States Bankruptcy Court, Western District of Texas,

Austin Division, Chapter 7, Cause No. 13-11730D). Accordingly, this appeal is stayed. See

11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the

occurrence of an event that allows the appeal to proceed. See Tex. R. App. P. 8.3(a).



Before Chief Justice Jones, Justices Rose and Goodwin

Bankruptcy

Filed: October 24, 2013